Case 1:20-cv-22051-JEM Document 11 Entered on FLSD Docket 08/24/2020 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA


  SISVEL INTERNATIONAL S.A., 3G                             §
  LICENSING S.A., and SISVEL S.p.A.,                        §
                                                            §
                        Plaintiffs                          §
  v.                                                        §       NO. 1:20-CV-22051-JEM
                                                            §
  HMD AMERICA, INC., and HMD GLOBAL                         §
  OY,                                                       §
                                                            §
                        Defendants.                         §


                               DEFENDANTS’ NOTICE OF
                    PENDING, REFILED, RELATED, OR SIMILAR ACTIONS

          Pursuant to Local Rule 3.8 and Section 2.15.00 of the Internal Operating Procedures of the

  United States District Court for the Southern District of Florida, Defendants HMD America, Inc.

  and HMD Global Oy (“HMD”) file this Notice of Pending, Refiled, Related, or Similar Actions.

          1.          On May 15, 2020, Plaintiffs Sisvel International S.A., 3g Licensing S.A., and

  Sisvel S.p.A. filed this action against HMD [DE 1]. (the “HMD Action.”) To date, Plaintiffs have

  not filed a Notice under Local Rule 3.8.1

          2.          Plaintiffs’ action alleges infringement of nine U.S. Patents: U.S. Patent

  No. 7,215,653; U.S. Patent No. 7,319,718; U.S. Patent No. 7,551,625; U.S. Patent No. 7,580,388;

  U.S. Patent No. 7,869,396; U.S. Patent No. 7,979,070; U.S. Patent No. 8,189,611; U.S. Patent

  No. 8,600,383; and U.S. Patent No. 8,971,279. Plaintiffs allege that their patents are variously

  “essential under” the “3G” and “4G” cellular standards, such that HMD’s 3G- and 4G-capable

  devices necessarily infringe the patents.




  1
   This Notice is filed to comply with Local Rule 3.08 and is not intended as Defendants’ response to the complaint
  which will be filed separately on or before the current due date of October 2, 2020 (DE 8).
Case 1:20-cv-22051-JEM Document 11 Entered on FLSD Docket 08/24/2020 Page 2 of 4



         3.        On the same day (May 15, 2020), Plaintiffs filed an action in this district against

  Blu Products, Inc. alleging infringement of three of the nine patents asserted against HMD (U.S.

  Patent No. 7,869,396; U.S. Patent No. 7,979,070; and U.S. Patent No. 8,971,279). See Sisvel

  International SA et al v. Blu Products, Inc., 1-20-cv-22050 (S.D. Fla.) (the “Blu Action”).

  Plaintiffs make substantially identical allegations of infringement against Blu Products’ 3G- and

  4G-capable devices as those made against HMD’s 3G- and 4G-capable devices. (Compare, e.g.,

  1-20-cv-22051 DE 1-13 with 1-20-cv-22050 DE 1-14.) That case has been assigned to the

  Honorable Federico A. Moreno. The Defendants have not yet answered or otherwise responded to

  the complaint and have until September 3, 2020 to do so.

         4.        Also on the same day (May 15, 2020), Plaintiffs filed an action in this district

  against Noetic, Inc. and Sun Cupid Technology (HK) Ltd. alleging infringement of the same nine

  patents asserted against HMD. See Sisvel International SA et al v. Noetic, Inc. et al., 1-20-cv-

  22054 (S.D. Fla.) (the “Noetic Action”). Plaintiffs again make substantially identical allegations

  of infringement against Noetic’s 3G- and 4G-capable devices as those made against HMD’s 3G-

  and 4G-capable devices. (Compare, e.g., 1-20-cv-22051 DE 1-13 with 1-20-cv-22054 DE 1-17.)

  That case has been assigned to the Honorable Darrin P. Gayles. The Defendants have not yet

  answered or otherwise responded to the complaint and have until September 3, 2020 to do so.

         5.        Because the patents, subject matter, operative facts and issues of law are

  substantively the same across the HMD Action, the Noetic Action, and the Blu Action, and the

  disposition thereof would appear to entail the unnecessary duplication of judicial labor if heard by

  a different judge, the “Judges involved shall determine whether the higher-numbered action or

  proceeding shall be transferred to the Judge assigned to the lower-numbered action” (here, the Blu

  Action, 1-20-cv-22050). See IOP 2.15.00.


                                                   2
Case 1:20-cv-22051-JEM Document 11 Entered on FLSD Docket 08/24/2020 Page 3 of 4



         6.         In addition to Plaintiffs’ actions in this District, on May 15, 2020, Plaintiffs filed

  nine actions in the District of Delaware asserting these patents. One such action alleges

  infringement of eight of the nine of the patents asserted against HMD. See 3G Licensing SA et al

  v. TCL Communication Technology Holdings Limited et al, 1-20-cv-00654 (D. Del.). The other

  actions allege infringement of all nine of the patents asserted against HMD. See Sisvel

  International SA et al v. Cradlepoint, Inc., 1-20-cv-00649 (D. Del.); Sisvel International SA et al v.

  Dell Inc., 1-20-cv-00651 (D. Del.); Sisvel International SA et al v. Honeywell International, Inc.,

  1-20-cv-00652 (D. Del.); Sisvel International SA et al v. OnePlus Technology (Shenzhen) Co.,

  Ltd., 1-20-cv-00653 (D. Del.); Sisvel International SA et al v. Tesla, Inc., 1-20-cv-00655 (D. Del.);

  Sisvel International SA et al v. VeriFone, Inc., 1-20-cv-00656 (D. Del.); Sisvel International SA et

  al v. Wiko SAS et al, 1-20-cv-00658 (D. Del.); Sisvel International SA et al v. Xirgo Technologies,

  LLC, 1-20-cv-00659 (D. Del.). Again, Plaintiffs make substantially identical allegations of

  infringement against the various defendants’ 3G- and 4G-capable devices as those made against

  HMD’s 3G- and 4G-capable devices. All of these nine cases have been assigned to the Honorable

  Maryellen Noreika. No defendant has yet answered or otherwise responded to the complaint.

         7.         Finally, on May 18, 2020, Plaintiffs filed an action in the Northern District of

  Texas against ZTE (USA) Inc. and ZTE Corporation, alleging infringement of all nine of the

  patents asserted herein against HMD. See Sisvel International SA et al v. ZTE (USA), Inc. et al, 3-

  20-cv-01289 (N.D. Tex.) Again, Plaintiffs make substantially identical allegations of infringement

  against the defendants’ 3G- and 4G-capable devices as those made against HMD’s 3G- and 4G-

  capable devices. The case has been assigned to the Honorable Chief Judge Barbara M. G. Lynn.

  No evidence of service of this complaint is found on the public docket.




                                                    3
Case 1:20-cv-22051-JEM Document 11 Entered on FLSD Docket 08/24/2020 Page 4 of 4



  Dated: August 24, 2020
                                                  Respectfully submitted,

                                                  /s/ Joseph W. Bain
                                                  JOSEPH W. BAIN, ESQ.
                                                  Florida Bar No. 860360
                                                  Email Address: jbain@shutts.com
                                                  SHUTTS & BOWEN LLP
                                                  1100 CityPlace Tower
                                                  525 Okeechobee Boulevard
                                                  West Palm Beach, Florida 33401
                                                  Telephone: (561) 835-8500
                                                  Facsimile: (561) 650-8530

                                                  Attorneys for Defendants HMD America, Inc. and
                                                  HMD Global OY




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 24th day of August 2020, I electronically filed the

  foregoing with the Clerk of court by using the CM/ECF system, which will automatically send e-

  mail notification of such filing to all parties of record.



                                                  /s/ Joseph W. Bain




                                                     4
